Citation Nr: 0426781	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer, 
including on a secondary basis to service-connected 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant is a veteran who had 20 years active duty 
service ending with his retirement in June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Board notes that in July 2002, the veteran 
withdrew a pending appeal for an increased evaluation of 
prostatitis.  That issue is therefore not before the Board.

Further, in a July 2002 written communication, the veteran 
requested an increased rating for pes planus.  This matter is 
hereby referred to the RO for any necessary action.  

For reasons hereinafter set forth, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

By rating decision in November 1976, the RO granted service 
connection for prostatitis based on an apparent finding that 
this disorder was related to symptomatology noted during 
service.  Post-service medical records dated from 
approximately 1999 on include references to prostate cancer.  
The veteran contends that he has prostate cancer that is 
somehow related to the prostatitis which has already been 
found to be related to his active duty service. 

Under the particular circumstances of this case, the Board 
believes that the provisions of 38 C.F.R. § 3.159(c)(4) 
(2003) require a VA examination and etiology opinion.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1) (2003), including 
notice of (a) the information and 
evidence not of record that is 
necessary to substantiate his claim, 
(b) the information and evidence that 
VA will seek to provide, and (c) the 
information and evidence that the 
veteran is expected to provide, 
including the need to submit any 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
ascertain the nature and etiology of 
the claimed prostate cancer disorder.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in connection with the 
examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer detailed 
responses to the following:

     a)  Does the medical record 
support a diagnosis of prostate cancer?

     b)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that any symptoms noted in 
service medical records were 
manifestations of prostate cancer?  

     c)  Is it at least as likely as 
not (a 50% or higher degree of 
probability) that any diagnosed 
prostate cancer is proximately due to 
or the result of, or was aggravated by, 
the service-connected prostatitis?  

3.  After completion of the above and 
any additional development which the 
RO may deem necessary, the RO should 
review the expanded record and 
determine if the benefit sought can be 
granted on either a direct or 
secondary basis.  If the determination 
remains unfavorable to the veteran, 
the RO should furnish the veteran and 
his representative an appropriate 
supplemental statement of the case and 
an opportunity to respond.  The case 
should then be returned to the Board 
for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


